Citation Nr: 0022653	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-33 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee injury 
residuals, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1990 to May 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1995 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1998, the 
Board remanded this case in order to obtain additional 
medical evidence.  The claim is again before the Board for 
appellate consideration.


The claim is currently under the regional office jurisdiction 
of VA's Waco, Texas, RO.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in circumstances in which actions 
sought on remand have not been undertaken or satisfactorily 
accomplished, the Board is to seek compliance with its 
request by means of another Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Such action is sought, in those 
circumstances, to satisfy due process concerns, and does not 
serve to address questions of well groundedness; see 
38 U.S.C.A. § 5107(a) (West 1991).

In the instant case, the Board, in its April 1998 Remand, 
requested, inter alia, that the North Little Rock RO request 
that the veteran furnish the names and addresses of all 
health care providers who have accorded him treatment for his 
right knee disability since September 1996.  The North Little 
Rock RO, by means of a letter dated in May 1998, made such a 
request of the veteran.  A review of the claims folder does 
not indicate that a response was thereafter forthcoming from 
the veteran, or that the RO's letter was returned by the 
Postal Service or is otherwise shown not to have been 
delivered.  In October 1998, the North Little Rock issued a 
Supplemental Statement of the Case (SSOC) on the question of 
an increased rating for his right knee disability, and noted 
that, as of that date, no reply to that request had been 
received.  Thereafter, the veteran, in October 1998, stated, 
"I never received any letter...."  On a VA Form 119, Report of 
Contact, dated in February 1999, it is noted that an attempt 
was made to contact the veteran at the telephone number 
indicated on his October 1998 statement, but that it was 
learned that the number was no longer in service.  It is also 
noted that his representative was requested to furnish a 
"better address or telephone number"; in a handwritten note 
on the Form 119, it is indicated that the representative had 
no new information, and 

that, "We rest our presentation."  The case was subsequently 
returned to the Board without further action on this matter.

The Board notes that the veteran has furnished VA with a new 
address.  VA has not, however, renewed its request to him 
that he furnish certain information as sought by the Board in 
its Remand.  Pursuant to Stegall, supra, such development 
must be undertaken.  Accordingly, this case is again REMANDED 
for the following:

1.  The RO should verify the veteran's 
current mailing address.

2.  Upon verification of the veteran's 
current mailing address, the RO should 
request that he furnish the names and 
addresses of all health care providers 
who have accorded him treatment for his 
right knee disability since September 
1996.

3.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical information if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled since September 1996 
that pertain to treatment accorded him 
for his right knee injury residuals.

4.  Thereafter, the RO should review the 
claim, and determine whether an increased 
rating for right knee injury residuals 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with an SSOC, and with a 
reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  
This REMAND is intended to secure additional medical evidence 
and to address due process concerns.  No inferences as to the 
ultimate disposition of his claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




